Citation Nr: 1813835	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 7, 2016.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD from January 7, 2016.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing.  A transcript of the hearing is of record.

In November 2015, the Board remanded the Veteran's claims.  Thereafter, in a February 2016 rating decision, the Appeals Management Office (AMO) awarded the Veteran a 50 percent disability rating for his PTSD effective January 7, 2016.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  During the pendency of the entire period under consideration (before and after January 7, 2016), the Veteran's PTSD is manifested by disability no more than occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran has been granted service connection for PTSD (rated as 50 percent disabling), type II diabetes mellitus (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), and bilateral hearing loss (rated as noncompensable); his combined rating is 60 percent. 

3.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Prior to January 7, 2016, the criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for TDIU are not met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for PTSD as well as entitlement to TDIU.

Remand Compliance

As alluded to above, in November 2015, the Board remanded the Veteran's claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records as well as obtain a medical opinion concerning the severity of the Veteran's PTSD.  Pursuant to the Board remand, outstanding VA treatment records were obtained and associated with the claims folder.  Further, the Veteran was provided a VA examination in January 2016.  The Veteran's increased rating and TDIU claims were then readjudicated.  

Accordingly, the Board's remand instructions have been complied with regarding the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating and TDIU claims.  Here, during the August 2015 Board hearing, the VLJ clarified the issues on appeal (increased rating for PTSD and TDIU); clarified the concept of increased rating and TDIU claims; identified potential evidentiary defects which included the severity of the Veteran's PTSD and evidence of his unemployability; clarified the type of evidence that would support the Veteran's claims; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Here, the AOJ assigned a staged rating.  However, we find it unlikely that he became worse on the day of a VA examination.  Rather, the examination was consistent with the hearing testimony and observations of the Veteran during the hearing and such hearing described events during the appeal period.

The Veteran's PTSD is rated as 30 percent disabling prior to January 7, 2016 and 50 percent thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9413.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in June 2015; therefore the claim is governed by DSM-5.  

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, as the Veteran's case is governed by the DSM-5, the Board will not discuss his assigned GAF scores.  Further, the Court recently held in Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. Feb. 23, 2018) that the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was provided a VA examination in December 2010.  He reported that he was married to his first wife for 2 years before divorcing her, and he had been married to his current wife for the past 42 years.  He and his wife lived in a recreational vehicle (RV) and traveled frequently.  He had 2 adult children with whom he maintained a close relationship.  He had friends with whom he maintained regular contact.  He enjoyed traveling, fishing, and reading.  He retired as a truck driver in 1999.  He denied a history of suicide attempts, although he endorsed suicidal ideation during his service in Vietnam.  He also had a history of outbursts of anger and avoiding crowds.  The examiner noted that the Veteran's social functioning was affected by depression, sadness, tearfulness, hypervigilance, worry thoughts, and feelings of hopelessness.  However, his occupational functioning was not affected by his mental health symptoms.  

Upon examination, the examiner reported that the Veteran was alert, oriented, and cooperative.  He maintained good eye contact, and his speech was normal and clear.  His thought process and thought content was normal.  He presented with a euthymic mood and appropriate affect.  There were no findings of inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  The Veteran reported depression, anxiety, and some sleep impairment.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood.  The Board notes that the Veteran's PTSD was previously diagnosed as adjustment disorder with depressed mood.    

The Veteran was provided another VA examination in October 2014.  The Veteran continued to report that he traveled with his wife in their RV, although they bickered and argued occasionally.  He further continued to report a good relationship with his children.  He also saw one of his brothers on a regular basis and saw his other siblings at a family picnic once a year.  He noted that when going out to eat, he preferred to have a view of all doors.  He continued to enjoy fishing, and attended events at RV parks.  He reported nightmares of his combat in Vietnam, anxiety, avoiding crowds, being guarded, and occasional panic attacks.  Upon examination, the VA examiner reported that the Veteran's PTSD symptoms consisted of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran's speech was normal, and he did not report suicidal or homicidal ideation.  The examiner reported that the Veteran did not report all of his PTSD symptoms at the previous examination in December 2010 as the Veteran had PTSD at the time of that examination with symptoms reported during the current examination.  The examiner further opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran was provided a VA examination in January 2016.  He reported a good relationship with his wife, mother-in-law, and daughter, although he had a tumultuous relationship with his son.  He stated that he has never had any lasting friendships and did not have friends due to his irritability.  He reported that he worked part-time at a campsite the previous summer but became upset with his supervisor and customers.  He quit that job because he had to care for his wife who had cancer.  He denied suicidal and homicidal ideation as well as delusions.  However, he continued to endorse sleep impairment and depression.  His PTSD symptoms consisted of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted the Veteran's mood was irritable.  The examiner further opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

VA treatment records further document the Veteran's PTSD symptoms.  Specifically, these treatment records document the Veteran's hypervigilance, sleep impairment, exaggerated startle response, difficulty concentrating and paying attention.  The Veteran also appeared tense and had anger problems.  See, e.g., a VA treatment record dated August 2015.  The treatment records also document his use of medication for treatment of the PTSD and participation in group therapy.  In a May 2012 evaluation, he reported that he and his wife did not sleep in the same bed due to the Veteran's anxiety and nightmares.  Also, G.C., M.D. opined in an August 2014 treatment record that the Veteran is not employable due to his PTSD symptoms.    

The Veteran continued his report of PTSD symptoms at the August 2015 Board hearing.  Specifically, he reported nightmares, homicidal ideation, and interpersonal relationship problems.  The VLJ also observed how the appellant was dressed, his level of anxiety at the hearing and the coherence of speech.  In essence, consistent with the subsequent VA examination.    

Based on the foregoing, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD prior to January 7, 2016.  In this regard, the Board finds that the impact of the Veteran's PTSD anxiety and depression on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2017).  Criteria for the assignment of a 50 percent rating, which have arguably been met or approximated include panic attacks, disturbances of motivation and mood, memory loss, and difficulty in establishing effective work and social relationships.  The Board also finds that the evidence as whole indicates that the Veteran's PTSD traits also include nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria approximate a 50 percent disability rating.  As such, given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating prior to January 7, 2016.  As stated earlier, the Veteran did not become worse on the date of the VA examination.
     
However, the Board finds that during the period under consideration (prior to and from January 7, 2016), the Veteran is not entitled to a higher 70 percent disability rating for his PTSD.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board acknowledges the opinion of G.C., M.D. in August 2014 that the Veteran is not employable due to his PTSD symptoms.  However, Dr. G.C. did not provide a rationale for his opinion, and further, his opinion is at odds with the remainder of evidence which indicates that not only is the Veteran's employability affected by a non-service connected back disorder as evidenced by his receipt of Social Security Administration (SSA) disability benefits based on such, but the remainder of evidence does not demonstrate occupational impairment to the point where the Veteran is unemployable due to his PTSD.  See, e.g., the October 2014 and January 2016 VA examination reports.  The Board further notes that during the August 2015 Board hearing, the Veteran reported homicidal ideation.  Moreover, the Veteran has evidenced near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances which are consistent with a 70 percent rating.  

However, the evidence indicates that the Veteran has not demonstrated symptoms such as neglect of personal appearance and hygiene, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; and spatial disorientation.  On the contrary, the VA examination reports and VA treatment records in particular indicate that the Veteran's hygiene is normal, has not endorsed obsessional rituals which interfered with routine activities, speech was within normal limits, and he was oriented during examinations.

Additionally, the Veteran reported during the VA examinations in particular that he has a good relationship with his wife, mother-in-law, and one of his children.  Also, he reported during the October 2014 VA examination that he saw one of his brothers on a regular basis and saw his other siblings at a family picnic once a year.  While he indicated during the January 2016 VA examination that he did not have friends, he noted during the December 2010 VA examination that he had friends with whom he maintained regular contact.  Moreover, the record reveals that the Veteran has regularly participated in PTSD group therapy.  The record therefore indicates that the Veteran is able to maintain effective relationships.  As such, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships.  
   
In light of the foregoing, the Board concludes that, while the Veteran demonstrates some of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category.  Further, as discussed above, the Veteran's PTSD traits also include nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria do not approximate a 70 percent disability rating or higher as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, as service connection is in effect for PTSD (rated as 50 percent disabling), type II diabetes mellitus (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), and bilateral hearing loss (rated as noncomepnsable); his combined rating is 60 percent. 

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Hence, consideration of whether the Veteran is, in fact, unable to obtain and follow substantially gainful occupation, is still necessary in this case. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b). 

The central inquiry is "whether a veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

Initially, the Board recognizes that the Veteran, who is 69 years old, has not been employed at any time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable. 

On his August 2014 application for TDIU, the Veteran reported working full time as a truck driver from 1996 to 1999 and worked part time as a numerator for U.S. Census in 2000.  He also reported that he had completed two years of high school.  He contends that he was not able to continue working due to his PTSD.  The Board notes that the Veteran has not contended, nor does the evidence otherwise show, that his service-connected type II diabetes mellitus, bilateral hearing, and tinnitus affects his employability.   

The Board acknowledges that the Veteran's PTSD is manifested by symptoms including depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting as well as hypervigilance, sleep impairment, and intrusive thoughts.  While these symptoms affect his employability, the Board finds that the Veteran's PTSD does not render the Veteran unable to secure or follow substantially gainful occupation.  

The Veteran has been afforded multiple VA examinations. In the December 2010 examination, the VA examiner reported that the Veteran's occupational functioning was not affected by his mental health symptoms.  The examiner's report of normal speech, orientation, alertness, thought process, and thought content is consistent with the record.  Further, during the October 2014 VA examination, the VA examiner specifically opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Moreover, during the January 2016 VA examination, the VA examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Accordingly, while the VA examination reports indicate some occupational impairment, they do not indicate that the Veteran is unable to secure gainful employment.  

As discussed above, Dr. G.C., opined in an August 2014 VA treatment record that the Veteran is not employable due to his PTSD symptoms.  However, Dr. G.C. did not provide a rationale for his opinion, and further, his opinion is at odds with the remainder of evidence which indicates that not only is the Veteran's employability affected by a non-service connected back disorder as evidenced by his receipt of SSA disability benefits based only on such, but the remainder of evidence does not demonstrate total occupational impairment.  See, e.g., the December 2010, October 2014, and January 2016 VA examination reports.  Therefore, the Board finds that Dr. G.C.'s opinion is of no probative value and outweighed by the remainder of evidence which indicates that the Veteran is able to obtain and maintain substantially gainful employment. 

The Board is also cognizant that the Veteran's education was apparently limited to two years of high school.  However, even with this limited educational background, the evidence simply does not show that the Veteran would be unable to work in any form of substantial gainful employment as a result of his service connected disabilities.  Indeed, there is no indication in the examination report or other evidence of record that there are any restrictions on the Veteran's ability to accomplish tasks in either a physical or sedentary setting as a result of the service-connected disabilities such that he would not be able to maintain substantial gainful employment.    

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Prior to January 7, 2016, entitlement to a 50 percent disability rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an evaluation in excess of 50 percent for PTSD from January 7, 2016 is denied.

Entitlement to TDIU is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


